Frankum, Judge.
This is a suit by James B. Howard to recover for the loss of services and consortium of his wife on account of injuries sustained by her when a portion of a porch ceiling of rented premises fell upon her, as set forth in Canfield v. Howard, ante. The questions presented by the assignments of error in this case are the same as those presented in that case, and the rulings there made are controlling of the questions here.

Judgment affirmed.


Felton, C. J., and Pannell, J., concur.